DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to an auto-injector for administering medication. The device including a resistance sensor that provides a resistance signal indicative of the resistance against movement again the plunger rod. The resistance sensor is used to determin the present plunger rod position as well as the power consumed by the drive module. The closest prior art is Bruggemann (US 2015/0306316 A1). Bruggeman teaches a sensor that determines when a plunger rod has reached the bung within the syringe which may lead to a detection of the position of the plunger rod. However, Bruggemann does not teach that the resistance sensor also determines the power consumed by the drive module. Therefore, by reciting, in combination with the other structural elements, a resistance sensor that measures both power consumed by the drive module as well as determines present plunger rod position, overcomes the closest prior art. Applicant’s response filed 4/28/21 with regard to claim 44 is persuasive. Claim 44 recites the same allowable subject matter found in claim 29, by reciting a resistance signal that is based on electrical power consumed by the drive module. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783